Franklin Credit Holding Corporation 8-K Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re Franklin Credit Holding Corporation Case No.12-24411 Debtor INITIAL MONTHLY OPERATING REPORT File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief. Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation. Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession." Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit agreement/certificate of authority, signature card, and/or corporate checking resolution. Document Explanation REQUIRED DOCUMENTS Attached Attached 12-Month Cash Flow Projection(Form IR-1) Yes Certificates of Insurance: Workers Compensation N/A Property N/A General Liability Yes Vehicle N/A Other: N/A Identify areas of self-insurance w/liability caps N/A Evidence of Debtor in Possession Bank Accounts Tax Escrow Account N/A General Operating Account Yes Money Market Account pursuant to Local Rule 4001-3 for the N/A District of Delaware only.Refer to: N/A http://www.deb.uscourts.gov/ Other: Retainers Paid (Form IR-2) Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. Signature of Debtor Date Signature of Joint Debtor Date /s/ Kimberley Shaw June 19, 2012 Signature of Authorized Individual* Date Kimberley Shaw SVP of Finance and Controller Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. FORM IR (4/07) In re FRANKLIN CREDIT HOLDING CORPORATION Case No. 12-24411 (DHS) Debtor CASH FLOW PROJECTIONS FOR THE 12 MONTH PERIOD:June 4, 2012 through June 3, 2013 This schedule must be filed with the Court and a copy submitted to the United States Trustee within 15 days after the order for relief.Amended cash flow projections should be submitted as necessary. Month Month Month Month Month Month Month Month Month Month Month Month Total June July Aug Sept Oct Nov Dec Jan Feb March April May Cash Beginning of Month RECEIPTS CASHSALES - ACCOUNTS RECEIVABLE - FCMC NOTE - SALEOFASSETS - OTHER(ATTACHLIST) - TOTALRECEIPTS - DISBURSEMENTS NET PAYROLL - PAYROLL TAXES - SALES, USE, AND OTHER TAXES - INVENTORY PURCHASES - - SECURED/ RENTAL/ LEASES - - INSURANCE - - - ADMINISTRATIVE & SELLING - OTHER(ATTACHLIST) - LEGAL - - PROFESSIONAL FEES - U.S. TRUSTEE FEES COURT COSTS - TOTAL DISBURSEMENTS - - NET CASH FLOW ) (RECEIPTS LESS DISBURSEMENTS) Cash End of Month Footnote: Assumes plan confirmation in July. FORM IR-1 (4/07 ) In re Franklin Credit Holding Corporation Case No.12-24411 (DHS) Debtor Reporting Period: SCHEDULE OF RETAINERS PAID TO PROFESSIONALS (This schedule is to include each Professional paid a retainer 1) Payee Check Name of Payor Amount Amount Applied to Date Balance Date Number McCarter & English 5/8/2012 wire Franklin Credit Management Corporation McCarter & English 5/14/2012 wire Franklin Credit Management Corporation McCarter & English 5/16/2012 wire Franklin Credit Management Corporation McCarter & English 6/4/2012 wire Franklin Credit Management Corporation 1Identify all Evergreen Retainers Footnote: The above payments were made by Franklin Credit Management on behalf of the Debtor, its Parent Company Franklin Credit Holding Corporation FCMC has waived any right to reimbursement. In re Franklin Credit Holding Corporation Case No. 12-24411 (DHS) Debtor Reporting Period:June 2012 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report,the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) .Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account.[See MOR-1 (CON'T)] BANK ACCOUNTS CURRENT MONTH CUMULATIVE FILING TO DATE OPER. PAYROLL TAX OTHER ACTUAL PROJECTED ACTUAL PROJECTED CASH BEGINNINGOF MONTH 0 0 0 RECEIPTS CASHSALES 0 ACCOUNTS RECEIVABLE 0 LOANS AND ADVANCES 0 SALEOFASSETS 0 OTHER(ATTACHLIST) 0 TRANSFERS(FROMDIP ACCTS) 0 TOTALRECEIPTS 0 DISBURSEMENTS NET PAYROLL 0 PAYROLL TAXES 0 SALES, USE, & OTHER TAXES 0 INVENTORY PURCHASES 0 SECURED/ RENTAL/ LEASES 0 INSURANCE 0 ADMINISTRATIVE 0 SELLING 0 OTHER(ATTACHLIST) 0 0 OWNER DRAW * 0 TRANSFERS (TO DIP ACCTS) 0 PROFESSIONAL FEES 0 U.S. TRUSTEEQUARTERLY FEES 0 COURT COSTS 0 TOTAL DISBURSEMENTS 0 NET CASH FLOW 0 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:(FROM CURRENT MONTHACTUAL COLUMN) TOTAL DISBURSEMENTS 0 LESS:TRANSFERS TO DEBTOR IN POSSESSIONACCOUNTS 0 PLUS:ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES(i.e. from escrow accounts) 0 TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES 0 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account.The debtor's bank reconciliation may be substituted for this page. Operating Payroll Tax Other # BALANCE PER BOOKS BANK BALANCE (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-)OUTSTANDING CHECKS (ATTACH LIST) OTHER(ATTACH EXPLANATION) ADJUSTED BANK BALANCE * * Adjusted bank balance must equal balance per books DEPOSITS IN TRANSIT Date Amount Date Amount Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ch. # Amount Ck. # Amount Ck. # Amount OTHER In re Franklin Credit Holding Company Case No.12-24411 (DHS ) Debtor Reporting Period: June 2012 NOT APPLICABLE SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. Payee Period Covered Amount Approved Check Amount Paid Year-To-Date Payor Number Date Fees Expenses Fees Expenses NONE PAID In re Franklin Credit Holding Corporation Debtor NOT APPLICABLE ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Reconciliation Amount Total Accounts Receivable at the beginning of the reporting period 0 + Amounts billed during the period 0 - Amounts collected during the period 0 Total Accounts Receivable at the end of the reporting period 0 Accounts Receivable Aging Amount 0 - 30 days old 0 31 - 60 days old 0 61 - 90 days old 0 91+ days old 0 Total Accounts Receivable 0 Amount considered uncollectible (Bad Debt) 0 Accounts Receivable (Net) 0 DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1.Have any assets been sold or transferred outside the normal course of business X this reporting period?If yes, provide an explanation below. 2. Have any funds been disbursed from any account other than a debtor in possession X account this reporting period?If yes, provide an explanation below. 3.Have all postpetition tax returns been timely filed?If no, provide an explanation X see footnote below. 4.Are workers compensation, general liability and other necessary insurance X coverages in effect?If no, provide an explanation below. 5.Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened
